Citation Nr: 0814175	
Decision Date: 04/30/08    Archive Date: 05/08/08

DOCKET NO.  06-10 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
excision, cyst, left upper gum.  

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
hearing loss.  

3.  Entitlement to service connection for a low back 
disability.  

4.  Entitlement to service connection for a neck disability.  

5.  Entitlement to service connection for a left foot 
condition.  

6.  Entitlement to service connection for a right hand 
disability.  

7.  Entitlement to service connection for a bilateral ankle 
disability.  

8.  Entitlement to service connection for an acquired 
psychiatric disorder.  

9.  Entitlement to an increased rating for service-connected 
residuals, right heel injury, currently evaluated as 
noncompensable (0 percent disabling). 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active service from January 1974 to January 
1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  

In his appeal, received in March 2006, the veteran stated 
that he did not desire to appeal the issues of entitlement to 
service connection for neuritis (claimed as secondary to 
rubella), and entitlement to an increased rating for service-
connected tinnitus, evaluated as 10 percent disabling.  
Accordingly, these issues are not before the Board at this 
time.  See 38 C.F.R. § 20.204(b) (2007).  

The Board has determined that the issues are more accurately 
characterized as stated on the cover page of this decision.  




FINDINGS OF FACT

1.  In an unappealed June 1976 rating decision, the RO denied 
claims for service connection for excision, cyst, left upper 
gum, and hearing loss.

2. The evidence received since the RO's June 1976 decision, 
which denied service connection for excision, cyst, left 
upper gum, which was not previously of record, and which is 
not cumulative of other evidence of record, does not raise a 
reasonable possibility of substantiating the claim.  

3.  The evidence received since the RO's June 1976 decision, 
which denied service connection for hearing loss, which was 
not previously of record, and which is not cumulative of 
other evidence of record, does raises a reasonable 
possibility of substantiating the claim.  

4.  The veteran does not have hearing loss, a low back 
disability, a neck disability, a left foot condition, a right 
hand disability, a bilateral ankle disability, or an acquired 
psychiatric disorder, as the result of injury during his 
active military service from January 1974 to January 1976.

5.  The veteran's residuals, right heel injury, are 
productive of complaints of pain and stiffness, but not a 
moderate foot injury, ankylosis, or a moderate limitation of 
motion.  


CONCLUSIONS OF LAW

1.  The RO's June 1976 decision, which denied service 
connection for excision, cyst, left upper gum, and hearing 
loss, became final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 
2005).  

2.  New and material evidence has not been received since the 
RO's June 1976 decision, which denied claim for service 
connection for excision, cyst, left upper gum; the claim for 
service connection for excision, cyst, left upper gum, is not 
reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2005); 38 
U.S.C.A. § 3.156 (2007).  

3.  New and material evidence has been received since the 
RO's June 1976 decision, which denied claims for service 
connection for hearing loss; the claim for service connection 
for hearing loss is not reopened.  38 U.S.C.A. § 5108 (West 
2002 & Supp. 2005); 38 U.S.C.A. § 3.156 (2007).  

4.  The criteria for service connection for a low back 
disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2007).  

5.  The criteria for service connection for hearing loss have 
not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.385 (2007).  

6.  The criteria for service connection for a neck disability 
have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).  

7.  The criteria for service connection for a left foot 
condition have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2007).  

8.  The criteria for service connection for a right hand 
disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2007).  

9.  The criteria for service connection for a bilateral ankle 
disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2007).  

10.  The criteria for service connection for an acquired 
psychiatric disorder have not been met.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2007).  

11.  The criteria for a compensable rating for service-
connected residuals, right heel injury, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 4.71a, Diagnostic Codes 5270, 5271, 5284 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts that new and material evidence has been 
submitted to reopen his claims of entitlement to service 
connection for excision, cyst, left upper gum, and hearing 
loss.  

In a decision, dated in June 1976, the RO denied claims for 
service connection for excision, cyst, left upper gum, and 
hearing loss.  The veteran did not appeal, and the rating 
decision became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. 
§ 20.1103.  

In February 2004, the veteran filed to reopen the claims.  In 
July 2004, the RO denied the claims.  

The veteran's claims to reopen were received at the RO after 
August 29, 2001.  For claims filed on and after August 29, 
2001, new evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).  

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

The evidence received subsequent to the last final decision 
is presumed credible for purposes of reopening the claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  See Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992); and Robinette v. Brown, 8 Vet. 
App. 68, 75-76 (1995).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, when "all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service."  See 38 C.F.R. 
§ 3.303(d).  In addition, certain chronic diseases, including 
sensorineural hearing loss, may be presumed to have been 
incurred during service if they become disabling to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  

It is appropriate to consider high frequency sensorineural 
hearing loss an organic disease of the nervous system and, 
therefore, a presumptive disability.  See Memorandum, 
Characterization of High Frequency Sensorineural Hearing 
Loss, Under Secretary for Health, October 4, 1995.  Further, 
a preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service, unless there is clear and 
unmistakable evidence that the increase in disability is due 
to the natural progress of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306 (2007).  

In deciding a claim based on aggravation, after having 
determined the presence of a preexisting condition, the Board 
must first determine whether there has been any measured 
worsening of the disability during service, and then whether 
this constitutes an increase in disability.  See Browder v. 
Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 163 (1993).  A preexisting injury or disease will 
be considered to have been aggravated by active service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
C.F.R. § 3.306(a).  Temporary or intermittent flare-ups 
during service of a preexisting injury or disease are not 
sufficient to be considered "aggravation in service" unless 
the underlying condition, as contrasted to symptoms, is 
worsened.  Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). The 
presumption of aggravation is applicable only if the pre-
service disability underwent an increase in severity during 
service.  Id. at 296; see also Beverly v. Brown, 9 Vet. App. 
402, 405 (1996).  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).  

Applicable regulations provide that impaired hearing shall be 
considered a disability when the auditory thresholds in any 
of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz 
are 40 decibels or greater; the thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores are 94 percent or less.  38 C.F.R. 
§ 3.385 (2007).  

The most recent and final denial of these claims was in June 
1976.  Therefore, the Board must determine if new and 
material evidence has been submitted since that time.  See 38 
U.S.C.A. § 5108.  When determining whether the evidence is 
new and material, the specified basis for the last final 
disallowance must be considered.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).

The evidence of record at the time of the RO's June 1976 
decision included the veteran's service medical records.  An 
entrance examination report, dated in December 1973, included 
audiogram test results which showed that he had left ear 
hearing loss as defined at 38 C.F.R. § 3.385, and that the 
right ear was within normal limits.  See also multiple 
audiograms, dated in April 1974 and September 1974 (same).  A 
February 1974 report indicates the following: the veteran had 
an impacted tooth #17 that was not incurred LD (in the line 
of duty), and which EPTS (existed prior to service); odontoma 
at the area of tooth #18 (that was not incurred in the line 
of duty, and which existed prior to service) as well as the 
area of teeth #9 and #10; he underwent a subtotal odontectomy 
at #17, with an associated cystectomy at #18, and the #9-10 
area.  

A September 1974 report noted that the veteran had pre-
service high frequency hearing loss, AS (left ear), and that 
he was a flightline worker who had advancing HF (high 
frequency) HL (hearing loss).  The report indicates he was to 
be provided with hearing protection and to be given an annual 
checkup.  Another September 1974 report noted that the 
veteran had "substantial hearing loss upon entry into AF 
(Air Force)," and indicated that he had been a hunter prior 
to service and did not use ear protection.  On examination, 
he was noted to have scarred drums bilaterally.  The 
veteran's separation examination report, dated in December 
1975, showed that his mouth and throat, ears, and drums, were 
clinically evaluated as normal, and included audiogram test 
result which showed that he had left ear hearing loss as 
defined at 38 C.F.R. § 3.385, and that the right ear was 
within normal limits.  

The report noted reduced hearing  in the left ear between 
3,000 and 6,000 Hz, and noted that "gum trouble refers to 
surgical removal of a cyst from upper left gums in 1974, no 
comp (complications), no seq (sequalae)," and "cyst on 
upper left gum 1947 removed" (the date is presumably a 
typographical error, and should be 1974).  An accompanying 
"report of medical history" showed that the veteran 
reported a history of hearing loss, severe tooth or gum 
trouble, and noted that he had "a tumor in my gum as age 
18."  

As for the post-service medical evidence, it consisted of a 
March 1976 VA examination report, which showed that the 
veteran reported a loss of hearing, and that in February 1974 
a small tumor had been excised from his gum, although he did 
not know the type of tumor, and did not recall if it had been 
in the upper or lower gum.  The relevant impression was 
status postoperative excision of small tumor of the gum, no 
recurrence, no residual.  An ENT (ear, nose, and throat) 
examination report noted complaints of trouble hearing, and 
ringing in the ears, with diagnoses that included hearing 
loss, sensorineural, and tumor of mouth, history.  Associated 
audiogram reports, dated in March 1976, showed that he had 
left ear hearing loss as defined at 38 C.F.R. § 3.385, and 
that the right ear was within normal limits.  

Evidence received since the RO's June 1976 rating decision 
consists of VA and non-VA records, dated between 1979 and 
2006.  This evidence includes a VA audio examination report, 
dated in March 2004, which shows that the veteran reported a 
27-year history of employment in a plywood mill, and that he 
used ear protection while at this job except for the first 
few years.  The report shows that he has bilateral hearing 
loss, as defined at 38 C.F.R. § 3.385.  

The examiner states, "He stated a hearing test done before 
he started working at [his employer] indicated he had a high 
frequency hearing loss.  If this is the case, it is 
reasonable to assume the loss was service connected."  The 
examiner indicates that the veteran's hearing loss is 
"consistent with acoustic trauma," and that "no prior 
hearing tests were available."  

This evidence that was not of record at the time of the RO's 
June 1976 decision is not cumulative, and is "new" within 
the meaning of 38 C.F.R. § 3.156.  

With regard to the claim for hearing loss, the Board finds 
that this evidence is material.  The March 2004 VA 
examination report shows that the veteran has right ear 
hearing loss.  In addition, although the examiner's opinion 
suffers from defects, discussed supra, it is competent 
evidence which associates hearing loss with the veteran's 
service.  Accordingly, the claim for hearing loss is 
reopened.  

With regard to the claim for excision, cyst, left upper gum, 
the Board finds that this evidence is not material.  There is 
no competent evidence to show that he currently has residuals 
from his excision of his upper left gum.  The evidentiary 
defect therefore has not been cured by the evidence received 
since that decision.  

Finally, although the Board has considered the veteran's 
statements, lay assertions of medical causation cannot 
suffice as new and material evidence to reopen a claim.  
Hickson v. West, 11 Vet. App. 374 (1998).  The Board 
therefore finds that the submitted evidence is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.  The 
claim is therefore not reopened.  

The veteran asserts that he is entitled to service connection 
for hearing loss, a low back disability, a neck disability, a 
left foot condition, a right hand disability, a bilateral 
ankle disability, and an acquired psychiatric disorder.  

The veteran's service medical records show that in August 
1974, he was treated for a three-week history of an injured 
right hand.  An X-ray revealed an old non-displaced fracture 
of the fourth finger (emphasis in original).  The report 
indicates that the finger was put into a splint.  The 
veteran's separation examination report, dated in December 
1975, shows that his spine, "head, face, neck, and scalp," 
lower extremities, upper extremities, and psychiatric 
condition, were all clinically evaluated as normal.  This 
report contains notations of "no obvious psychiatric 
findings," a "broken third finger right hand 1974," 
"recent weight loss of 25 pounds in 4 months due to 
depression," "frequent trouble sleeping for 6 months, no 
treatment, recurring problem," and "Depression for five 
months, now is not depressed because of discharge from AF, no 
treatment."  In an accompanying "report of medical 
history," the veteran indicated that he had a history of 
broken bones, recent gain or loss of weight, foot trouble, 
frequent trouble sleeping, and "depression or excessive 
worry," and he denied having recurrent back pain, nervous 
trouble of any sort.  

The post-service medical evidence consists of VA and non-VA 
reports, dated between 1976 and 2006.  This evidence includes 
a March 1976 VA examination report, which does not contain 
any relevant complaints or findings.  Reports from Mercy 
Medical Center, dated in April 1979, show that the veteran 
reported that he had experienced low back pain after lifting 
a heavy saw blade at his job about 21/2 years before, and that 
since that time he had had ongoing symptoms.  The impression 
was degenerative disc disease, rule out HNP (herniated 
nucleus pulposus).  The reports show that he underwent a 
"huge midline disc extrusion at the L5-S1 interspace."  The 
next medical evidence is dated in 2004, and is in the form a 
VA progress notes, and VA examination reports.  The progress 
notes contain notations of chronic back pain, and chronic 
ankle pain

A VA joints examination report, dated in March 2004, shows 
that the veteran reported that he had retired at age 49 due 
to muscular dystrophy.  The diagnosis was "mostly normal 
bilateral ankle examination with the exception of subjective 
pain with a recent diagnosis of muscular dystrophy."  

A VA neurological examination report, dated in June 2004, 
shows that the veteran reported that he injured his back at 
work about nine months after separation from service.  He 
reported a history of multiple lumbar surgeries, and cervical 
surgeries, as well as chronic low back pain.  The report 
further notes that he was currently disabled secondary to 
muscle weakness and dystrophy problems, and that his 
neuropathies are clearly secondary to back and neck problems.  

A VA psychiatric examination report, dated in July 2004, 
indicates that the veteran asserted that he has depression 
due to his service-connected right heel disability.  However, 
the examiner noted, "I asked the vet about his current 
symptoms of depression."  To which the veteran replied, "I 
don't really think I have any depression.  I have a hard time 
sleeping because of the ringing in my ears."  The veteran 
further stated that he had not had any treatment for it, 
"Because I don't let it bother me," and that "On inquiry, 
he also said that he has never been much of a sleeper 
anyway."  The examiner stated that he asked the veteran's 
wife if she thought he was depressed, and that, "She 
believes he is not depressed."  The examiner further stated 
that he asked the veteran about the notations of depression 
in his service medical records, and that he stated it was a 
severe case of homesickness that precipitated his depression.  
The examiner indicated that the examination was not 
continued, as there was no evidence of depression.  

Such a finding provides the Board what can only be described 
as highly probative evidence against this claim. 

With regard to the claim for hearing loss, the Board first 
notes that the veteran has reported a 27-year history of 
employment in a plywood mill.  Such a fact clearly provides 
evidence against his claim.   With regard to the right ear, 
the March 2004 VA examination report shows that the veteran 
has right ear hearing loss.  However, this evidence comes 
about 27 years after separation from service.  This lengthy 
period without treatment is evidence that there has not been 
a continuity of symptomatology, and it weighs heavily against 
the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  To the extent that the examiner stated that "it is 
reasonable to assume the loss was service connected," this 
opinion is conditional, and indicates that it was not based 
on a review of the veteran's claims file.  

Specifically, it states that it is based on the speculation 
that "a hearing test done before he started working at [his 
employer] indicated he had a high frequency hearing loss."  
However, this assumption has no factual basis.  The only 
other audiogram of record following service is the March 1976 
VA audiogram, which does not show that the veteran had right 
ear hearing loss.  Therefore, this opinion is based on an 
inherently untrue premise, it is afforded no probative value.  
Duran; Justus; Robinette.  Finally, there is no competent 
evidence to show that right ear sensorineural hearing loss 
was manifested to a compensable degree within one year of 
separation from service.  See 38 C.F.R. §§ 3.307, 3.309.   

With regard to the left ear, the March 2004 VA examiner does 
not discuss the fact that left ear hearing loss was shown 
prior to service, and his opinion does not address the issue 
of aggravation of such left ear hearing loss, which is the 
only possible basis for a grant of service connection.  See 
38 C.F.R. § 3.306(a).  Therefore, this opinion is afforded no 
probative value.  See Prejean v. West, 13 Vet. App. 444, 448-
9 (2000) (factors for assessing the probative value of a 
medical opinion include the thoroughness and detail of the 
opinion.).  There is no competent evidence to show that left 
ear hearing loss was aggravated by service.  

In this case, the Board finds that the service and post-
service medical records, along with the veteran's extensive 
history of work in mill, provides what can only be described 
as overwhelming evidence against this claim, clearly 
indicating a problem with no connected with service that did 
not begin (regarding the right ear) until decades after 
service.  The evidence in the claims file provides so much 
evidence against this claim that an additional VA examination 
is simply not warranted as there is no basis to grant this 
claim based on a post-service evaluation of the veteran 
hearing so many years after service.

In this regard, it is not simply the lack of medical evidence 
that supports these claims, or the medical evidence against 
these claims, but some of the veteran's own statements.  For 
example, the veteran claims service connection for depression 
with the Board in March 2006, but he has denied having this 
problem in a VA examination in July 2004.  Other examples of 
the veteran's inaccurate statements will be cited below.  
Simply stated, the Board finds that the veteran is not 
credible, that his statements to the VA provide evidence 
against all claims, and that further medical evaluations of 
his claims are not warranted on this basis. 

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for hearing loss, and that the 
claim must be denied.  

With regard to the claims for a left foot condition, a neck 
condition, a right foot disability, a bilateral ankle 
disability, and an acquired psychiatric disorder, under 38 
U.S.C.A. §§ 1110 and 1131, an appellant must submit proof of 
a presently existing disability resulting from service in 
order to merit an award of compensation.  See Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998).  In this case, the veteran's 
service medical reports do not show treatment for, or a 
diagnosis of, a left foot condition, a neck condition, or a 
bilateral ankle disability.  With regard to the claim for a 
right hand disability, an August 1974 X-ray revealed an old 
non-displaced fracture of the fourth finger, and it appears 
that the finger was splinted.  The veteran's separation 
examination report, dated in December 1975, shows that his 
spine, "head, face, neck, and scalp," lower extremities, 
upper extremities, and psychiatric condition, were all 
clinically evaluated as normal.  This report contains 
notations of a "broken third finger right hand 1974" (it 
would appear that this was a reference, in fact, to the 
fourth right finger).  The report also contains notations of 
depression, and frequent trouble sleeping, however, the 
report notes "no obvious psychiatric findings."  Given the 
foregoing, chronic conditions are not shown during service.  
See 38 C.F.R. § 3.303.  

In addition, the post-service medical evidence does not 
contain any competent evidence to show that the veteran has 
any of these claimed conditions.  With regard to the claim 
for depression, the examiner indicated that the veteran's 
inservice notations of depression were related to 
homesickness, and that he does not currently have depression.  
With regard to the claim for a neck disability, although it 
appears that the veteran reported a history of cervical spine 
surgeries, no such reports are of record, and no health care 
providers have been identified, despite VA's sending him duty 
to assist letters in March and April of 2004.  

The June 2004 VA neurological examination report indicates 
that the veteran has neuropathies that are secondary to back 
and neck problems.  However, even assuming, arguendo, that a 
neck disability was shown, the Board notes that there is no 
competent evidence to show that the veteran has any of the 
claimed disabilities that are related to his service.  
Accordingly, the claims must be denied.  

With regard to the claim for a low back disability, the 
veteran's service medical records do not show that the 
veteran ever treated for low back symptoms.  Therefore, a 
chronic condition is not shown during service.  See 38 C.F.R. 
§ 3.303.   Furthermore, the first evidence of a low back 
disorder is found, at the earliest, in the aforementioned 
April 1979 reports from Mercy Medical Center.  Therefore, the 
earliest medical evidence of a low back condition comes over 
three years after separation from active duty service.  This 
period without treatment is evidence that there has not been 
a continuity of symptomatology, and it weighs against the 
claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
Furthermore, these reports indicate that the veteran had 
sustained a post-service low back injury at work about 21/2 
years before, specifically, he reported that he had 
experienced low back pain after lifting a heavy saw blade at 
his job.  Therefore, there is evidence of an intercurrent 
injury.  The fact that the veteran would file such a claim 
with the VA when there is clear evidence of a post-service 
back injury only provides more evidence against his 
credibility. 

In addition, there is no competent evidence showing that the 
veteran has a low back condition that is related to his 
service.  Finally, there is no medical evidence to show that 
arthritis of the low back was manifest to a compensable 
degree within one year of separation from service.  See 38 
C.F.R. §§ 3.307, 3.309.  Accordingly, the Board finds that 
the preponderance of the evidence is against the claim, and 
that the claim must be denied.  

With respect to the veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  
See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994).

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

Unlike varicose veins under Barr, a dislocated shoulder under 
Jandreau, these claims are based on the contentions that a 
low back disability, a neck disability, a left foot 
condition, a right hand disability, a bilateral ankle 
disability, and an acquired psychiatric disorder, are related 
to service that ended many years ago, in 1976.  These 
assertions are not contentions capable of lay diagnosis.  See 
Espiritu; Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  
Further, the veteran's statements have been found to be not 
credible, based on facts cited above. 

In this case, the service medical records, indicating no 
treatment for the claimed disorders in service (other then 
the right hand), in conjunction with the post-service medical 
record, indicating that the veteran does not have the claimed 
conditions (other than a low back disability), and that the 
veteran's low back disability began several years after 
service (and an on-the-job post-service injury), outweigh the 
veteran's contention that the claimed disorders are related 
to his service.  

In reaching these decisions, the Board has considered the 
doctrine of reasonable doubt, however, as is stated above, 
the preponderance of the evidence is against the appellant's 
claims, and the doctrine is not for application. Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran argues that he is entitled to an increased rating 
for his service-connected residuals of a right heel injury.  

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 
1155; 38 C.F.R. § Part 4.  

The RO has evaluated the veteran's service-connected 
residuals, right heel injury, as 10 percent disabling under 
38 C.F.R. § 4.71a, Diagnostic Codes 5299-5284.  See 38 C.F.R. 
§ 4.27 (2007) (hyphenated diagnostic codes are used when a 
rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned; the additional code is shown after the 
hyphen; unlisted disabilities requiring rating by analogy 
will be coded first the numbers of the most closely related 
body part and "99").  This hyphenated diagnostic code may 
be read to indicate that an injury to the skeletal system is 
the service-connected disorder, and it is rated as if the 
residual condition is an injury to the foot under DC 5284.  

Under 38 C.F.R. § 4.71a, DC 5284, a moderate foot injury 
warrants a 10 percent disability evaluation.  

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71.  Normal 
dorsiflexion of the ankle is from 0 to 20 degrees.  Normal 
plantar flexion of the ankle is from 0 to 45 degrees.  

The only relevant medical evidence is a VA joints examination 
report, dated in March 2004, which shows that the veteran 
reported flare-ups of right heel pain and stiffness every two 
to three months, lasting two to three days.  

On examination, the heels were normally proportioned.  There 
was no calcaneal prominence or deformity suggesting an old 
fracture or talipes deformity.  Limb posture revealed no genu 
valgus or genu varus deformity.  There was no plantigrade 
foot, or pars planus.  Arches were normal appearing.  Heel 
walk and toe walk were done with some balance difficulties.  
Sensation was "100%" intact.  Gait was somewhat disruptive 
because of muscular dystrophy but is functional without 
limping or hang time.  Plantar flexion was to 20 degrees, and 
dorsiflexion was to 90 degrees.  Repetitive motion did not 
reveal much distress, stiffness or pain, incoordination, or 
fatigue of any consequence.  The diagnosis was "mostly 
normal bilateral ankle examination with the exception of 
subjective pain with a recent diagnosis of muscular 
dystrophy."  An accompanying X-ray report for the right 
ankle notes a small calcific density just dorsal to the 
distal talus, which has smooth margins and appears old, 
suspected to be from an old injury, and contains an 
impression of "no specific abnormality is seen to indicate 
the cause for the patient's symptoms."  

In this case, the Board has determined that the findings in 
the relevant evidence are insufficient to show that he has a 
moderate foot injury.  Specifically, the right ankle had 
plantar flexion to 20 degrees, and although the finding of 
dorsiflexion to 90 degrees would appear to be a typographical 
error, as it is far in excess of the standard range of 
motion, see Plate II, there is no indication of a limitation 
of dorsiflexion.  In addition, there are no findings 
representative of a moderately severe foot injury, and the 
diagnosis noted that it was a "mostly normal bilateral ankle 
examination."  The Board therefore finds that the criteria 
for a compensable rating under Diagnostic Code 5284 have not 
been met, and that the claim must be denied.  

The Board has also looked at other diagnostic codes for 
rating the right ankle.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this regard, under 38 C.F.R. § 4.71a, DC 
5270, a 20 percent rating is warranted for ankylosis of the 
ankle, when shown to specified degrees and position.  
Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, surgical procedure."  See Lewis v. 
Derwinski, 3 Vet. App. 259 (1992).  Under DC 5271, a 10 
percent rating is warranted for a moderate limitation of 
motion.  

In this case, the ranges of motion in the VA examination 
report have been discussed, and they do not show ankylosis of 
the right ankle, or a moderate limitation of motion.  
Accordingly, the evidence does not show that the veteran has 
ankylosis of the right ankle, or a moderate limitation of 
right ankle motion, and a higher rating under DC 5270 or DC 
5271 is not warranted.  

In deciding the veteran's increased evaluation claim, the 
Board has considered the determination in Hart v Mansfield, 
21 Vet. App. 505 (2007), and whether the veteran is entitled 
to an increased evaluation for separate periods based on the 
facts found during the appeal period.  The evidence of record 
supports the conclusion that the veteran is not entitled to 
additional increased compensation at any time within the 
appeal period.  The Board therefore finds that the evidence 
is insufficient to show that the veteran had a worsening of 
the disability in issue, such that an increased evaluation is 
warranted.    

The Duty to Assist

The Board finds that VA has satisfied its duties to the 
veteran under the Veterans Claims Assistance Act of 2000 
(VCAA).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)." This "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112 (2004).

VA has made all reasonable efforts to assist the veteran in 
the development of his claims, has notified him of the 
information and evidence necessary to substantiate the 
claims, and has fully disclosed the government's duties to 
assist him.  In letters, dated in March and April of 2004, 
the veteran was notified of the information and evidence 
needed to substantiate and complete the claims (except as to 
the claim for a bilateral ankle condition).  The VCAA notices 
complied with the requirement that the notice must precede 
the adjudication.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. Apr. 5, 2006).  

With regard to the claim for a bilateral ankle condition, the 
veteran was notified of the information and evidence needed 
to substantiate and complete the claim in a letter, dated in 
March 2006.  However, any defect with respect to the timing 
of the VCAA notice in this case was nonprejudicial.  There is 
no indication that the outcome of the claim has been 
affected, as all evidence received has been considered by the 
RO.  The veteran has been provided a meaningful opportunity 
to participate effectively in the processing of his claim, as 
he has been afforded the opportunity to submit additional 
argument and evidence, which he has done.  For these reasons, 
the timing of the VCAA notice was not prejudicial.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded. 
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No further notice is needed as to any disability rating or 
effective date matters.  As the claims have been denied, any 
questions as to the disability rating or the appropriate 
effective date to be assigned are moot.  Therefore, VA's duty 
to notify the appellant has been satisfied, and no prejudice 
to the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court stated 
that VA's obligation to provide a claimant with notice of 
what constitutes new and material evidence to reopen a 
service-connection claim may be affected by the evidence that 
was of record at the time that the prior claim was finally 
denied.  A review of the March 2004 VCAA notice shows that 
the veteran was notified that his claim for service 
connection for a cyst on the jaw had previously been denied 
in June 1976.  It further informed the veteran of the 
criteria for reopening the claim, as well as the criteria for 
service connection, including evidence of a current 
disability, as well as medical evidence showing that the 
claimed condition was incurred in service.  In summary, the 
veteran has been provided with adequate notice of what 
constitutes new and material evidence to reopen his claim for 
service connection.  Id.  

The Board further finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence.  
It appears that all known and available records relevant to 
the issues on appeal have been obtained and are associated 
with the veteran's claims file.  The RO has obtained the 
veteran's service medical records, as well as VA and non-VA 
medical records.  

With regard to the claim for excision, cyst, left upper gum, 
as the Board has determined that new and material evidence 
has not been presented, a remand for an examination and/or an 
etiological opinion is not required to decide the claim.  See 
38 U.S.C.A. § 5103A(f) (West 2002 & Supp. 2005).  

With regard to the claims for an acquired psychiatric 
disorder, and a bilateral ankle disability, the veteran has 
been afforded examinations, and as the Board has determined 
that the veteran does not have these claimed conditions, 
etiological opinions are not required.  With regard to the 
claim for hearing loss, the veteran has been afforded an 
examination, and an etiological opinion was obtained, 
however, the Board has determined that the preponderance of 
the evidence is against the claim, for reasons noted above.  

With regard to the claims for a low back disability, a neck 
disability, a left foot condition, and a right hand 
disability, the veteran has not been afforded examinations, 
and etiological opinions have not been obtained.  Under 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability 
compensation (service connection) claims, the VA must provide 
a VA medical examination when there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  

In this case, the service medical records do not show that 
the veteran was treated for any relevant symptoms during 
service, with the exception of a right fourth finger injury, 
and his spine, and upper and lower extremities, were 
clinically evaluated as normal upon separation from service.  
The earliest medical evidence of a low back disability comes 
about three years after separation from active duty service, 
and there is evidence of a post-service back injury, and 
there is no competent evidence to show that the veteran has 
any of the claimed conditions (other than a low back 
disability), or that any of the claimed conditions are 
related to his service.  Given the foregoing, the Board finds 
that the standards of McLendon have not been met.  See also 
38 C.F.R. § 3.159(c)(4) (2007); Wells v. Principi, 327 F. 3d 
1339, 1341 (Fed. Cir. 2002).  Simply stated, the Board finds 
that the service and post service medical record provides 
evidence against these claims.  The Board concludes, 
therefore, that decisions on the merits at this time do not 
violate the VCAA, nor prejudice the appellant under Bernard 
v. Brown, 4 Vet. App. 384 (1993).  

The Board has carefully considered the critical issue of 
whether more VA examinations in this unusual case are 
required.  However, due to the critical issue of the 
veteran's creditability being in question, the Board finds 
that further evaluations serve no constructive purpose at 
this time.  The veteran's statements, his many claims based 
on no supporting evidence (and in many cases, notwithstanding 
significant negative evidence that rebuts the claims, 
including his own prior statements to health care providers), 
and the record as a whole lead to the conclusion that the 
veteran is not an accurate historian and that further 
examinations and etiology opinions that would be based on the 
veteran's statements can not be used to determine if a 
current disability is related to service more than 30 years 
ago.  The Board finds that there is sufficient competent 
medical evidence on file for the VA to make a decision on the 
claims at this time.

The VCAA notices did not discuss the criteria for increased 
rating for the right heel, thus, the VCAA duty to notify has 
not been satisfied with respect to VA's duty to notify him of 
the information and evidence necessary to substantiate the 
claim.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. App. January 
30, 2008).  
        
In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.  

In this case, the Board finds that any VCAA notice errors did 
not affect the essential fairness of the adjudication as VA 
has obtained all relevant evidence, and as the appellant has 
demonstrated actual knowledge of what was necessary to 
substantiate the claim.  Id., Vazquez-Flores, slip op. at 12.  
Specifically, the February 2006 statement of the case advised 
the veteran of the relevant criteria for an increased rating.  
In addition, as VA has obtained all relevant evidence, as 
discussed above, the Board finds that no prejudice to the 
veteran will result from proceeding with adjudication without 
additional notice or process.  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  

ORDER

New and material evidence not having been submitted, service 
connection for excision, cyst, left upper gum is denied.  

New and material evidence having been submitted, the claim 
for service connection for hearing loss is reopened.  

Service connection for hearing loss is denied.  

Service connection for a low back disability is denied.  

Service connection for a neck disability is denied.  

Service connection for a left foot condition is denied.  

Service connection for a right hand disability is denied.  

Service connection for a bilateral ankle disability is 
denied.  

Service connection for an acquired psychiatric disorder is 
denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


